 



Exhibit 10.4
ALLEGHENY ENERGY, INC.
AMENDED AND RESTATED
REVISED PLAN FOR DEFERRAL OF COMPENSATION OF DIRECTORS
     1. Name and Purpose. Allegheny Energy, Inc. (the “Company”) originally
established the Revised Plan for Deferral of Compensation of Directors as of
December 2, 1993 (the “Plan”). The purpose of the Plan is to provide a means for
the elective deferral of fees payable to non-employee directors of the Company.
The Plan was amended and restated effective as of October 5, 2006. The Plan is
hereby again amended and restated effective as of October 4, 2007 in order to
update the Plan for certain changes in applicable law and to make certain other
clarifying changes.
     2. Participation. Each member of the Company’s Board of Directors (the
“Board”) who is not an employee of the Company or any subsidiary of the Company
(each a “Non-Employee Director”) may participate in the Plan.
     3. Deferral Elections.
          3.1 Cash and Common Stock Deferral Elections. Pursuant to the terms of
the Plan, a Non-Employee Director may make an election to defer all or a portion
of (i) any retainer fee payable in cash with respect to the Non-Employee
Director’s service on the Board, (ii) the Board meeting fees and committee
meeting fees payable in cash with respect to the Non-Employee Director’s
attendance at such meetings, (iii) awards of shares of common stock of the
Company (“Common Stock”) made to the Non-Employee Director pursuant to the terms
of the Company’s Non-Employee Director Stock Plan (the “Stock Plan”) or
otherwise (except that stock awards made pursuant to the Company’s Restricted
Stock Plan for Outside Directors are not eligible for deferral under the Plan),
and (iv) other cash or non-cash fees paid to Non-Employee Directors
(collectively, “Fees”). A Non-Employee Director may make a separate deferral
election with respect to the portion of the Fees payable in cash and the portion
of the Fees payable in Common Stock.
          3.2 Timing and Effect of Elections. Each initial deferral election and
each change to (or revocation of) an existing deferral election shall be made by
the submission of a written election form to the Secretary of the Company (or
its authorized delegate) as follows:
               (a) Annual Deferral Election. By December 31 of any calendar
year, each Non-Employee Director may make a deferral election that will be given
effect with respect to Fees earned by the Non-Employee Director for the
succeeding calendar year. If a Non-Employee Director does not make a deferral
election by December 31, no Fees will be deferred for the succeeding calendar
year.
               (b) Deferral Election for New Non-Employee Directors. Each
Non-Employee Director first elected or appointed to the Board during a calendar
year may make a deferral election within 30 days of commencing service as a
Non-Employee Director. This

1



--------------------------------------------------------------------------------



 



election will be given effect with respect to Fees earned by the Non-Employee
Director after the date of the election.
               (c) Duration, Change or Revocation of Deferral Election. A
Non-Employee Director may change or revoke an annual deferral election at any
time before the calendar year for which the election will be given effect. Once
a calendar year for which an annual election will be given effect begins, a
Non-Employee Director’s election shall be irrevocable. Once made, a new
Non-Employee Director may not change or revoke a deferral election made during a
calendar year. Any deferral election shall apply only to the deferrals for the
calendar year for which the election is made and shall not apply to Fees earned
(or, in the case of an election to defer dividends, dividends paid) in
subsequent calendar years.
     4. Maintenance of Deferral Accounts.
          4.1 Deferral Account for Fees Payable in Common Stock. The Company
shall establish and maintain a recordkeeping deferral account (the “Stock
Account”) for each Non-Employee Director who elects to defer a portion of the
Fees attributable to grants of Common Stock under the Stock Plan for a
particular calendar year. The Non-Employee Director’s Stock Account shall be
credited with the number of shares of Common Stock (but not actual shares of
Common Stock) deferred by the Non-Employee Director at the end of each calendar
quarter. In addition, at the end of each calendar quarter, the Stock Account
shall be credited with Dividend Equivalents (as defined below), if any.
          4.2 Deferral Accounts for Fees Payable in Cash. The Company shall
establish and maintain recordkeeping deferral accounts for each Non-Employee
Director who elects to defer a portion of the Fees payable in cash as follows:
               (a) Cash Deferral Account. A Non-Employee Director may elect to
have all or a portion of the Fees payable to him in cash for a particular
calendar year credited to a cash deferral account (the “Cash Deferral Account”).
Any such amounts shall be credited to the Cash Deferral Account on the 15th of
the calendar month following the date the Fees otherwise would have been paid to
the Non-Employee Director, or if the 15th is a non-business day, the next
following business day of the month. In addition, at the end of each calendar
quarter, the Cash Deferral Account shall be credited with interest (compounded
monthly based on the average daily outstanding balance) at a rate equivalent to
the prime rate of interest as published by the Federal Reserve at the beginning
of such calendar quarter.
               (b) Stock Unit Account. A Non-Employee Director may elect to have
all or a portion of the Fees payable to him in cash credited to a stock unit
account (the “Stock Unit Account”). Any such amounts shall be credited to the
Stock Unit Account on the 15th of the calendar month following the date the Fees
otherwise would have been paid to the Non-Employee Director or if the 15th is a
non-business day, the next following business day of the month. Any amount
credited to the Stock Unit Account shall be deemed to be invested in a number of
units of Common Stock obtained by dividing such amount by the Market Value Per
Share (as defined below) as of the day such amounts are credited to the Stock
Unit Account. Further, the Stock Unit Account shall be credited on the last day
of each calendar quarter with Dividend Equivalents, if any.

2



--------------------------------------------------------------------------------



 



               4.3 Election Rules. Any election made by a Non-Employee Director
under this Section 4 shall be subject to the same timing and effect requirements
that apply to deferral elections as set forth in Section 3.2. Further, any
election made by a Non-Employee Director under this Section 4 shall apply only
to the deferrals for the calendar year for which the election is made and, as
such, a Non-Employee Director shall not be permitted to make an election under
this Section 4 for amounts deferred in a prior calendar year, other than that
described in Section 6.1.
               4.4 Dividend Equivalents. Each Non-Employee Director who elects
to defer amounts to his Stock and/or Stock Unit Account shall also be entitled
to receive additional credits for each dividend declared by the Company until
such time as his Stock and/or Stock Unit Account is distributed to him
(“Dividend Equivalents”). The amount of any such Dividend Equivalents shall be
equal to: (1) in the case of a cash dividend or a dividend paid in property
(other than shares of Common Stock), the number of shares or units of Common
Stock determined by dividing (A) the amount of any cash dividend (or the fair
market value of a dividend paid in property, other than a dividend paid in
Common Stock) which the Non-Employee Director would have received if on the
payment date for such dividend the Non-Employee Director had been the owner of
record of a number of shares of Common Stock (or units) then credited to the
Non-Employee Director’s Stock and/or Stock Unit Accounts by (B) the Market Value
Per Share (as defined below) as of such payment date; and (2) in the case of a
stock dividend, the number of full and fractional shares of Common Stock which
the Non-Employee Director would have received if on the payment date for a
dividend which is to be paid in Common Stock, the Non-Employee Director had been
the owner of record of a number of shares of Common Stock (or units) then
credited to the Non-Employee Director’s Stock and/or Stock Unit Accounts.
               4.5 Definition of Market Value Per Share. For purposes of the
Plan, the term “Market Value Per Share” shall mean the average of the highest
and the lowest sale price per share on the date of reference for shares of
Common Stock as reported on the New York Stock Exchange on such date (or, if
such date shall not be a business day, the next preceding day which shall be a
business day). If no sale occurs on such date, the Market Value Per Share shall
be determined, in the manner described above, as of the first preceding business
day on which a sale occurs.
               4.6 Changes in Capitalization. A Non-Employee Director’s Stock
Account and Stock Unit Account shall be appropriately adjusted for any change in
the Common Stock by reason of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other change in capitalization with
a similar substantive effect on the Common Stock and the Plan.
     5. Beneficiary Designation. Each Non-Employee Director may, at any time,
designate a “Beneficiary” or “Beneficiaries” to receive amounts credited to the
Non-Employee Director’s deferral accounts in the event of the Non-Employee
Director’s death. A Non-Employee Director may make an initial Beneficiary
designation, or change an existing Beneficiary designation, by completing and
signing a Beneficiary designation form and

3



--------------------------------------------------------------------------------



 



submitting it to the Secretary of the Company (or its authorized delegate). Upon
receipt by the Secretary of the Company of a Non-Employee Director’s Beneficiary
designation form, all Beneficiary designations previously filed shall
automatically be canceled. In the absence of an effective Beneficiary
designation, amounts credited to a Non-Employee Director’s deferral accounts as
of his death shall be paid to the person(s) legally entitled to such amount
under the Non-Employee Director’s will or, if none, to the Non-Employee
Director’s estate.
     6. Distribution of Deferrals.
          6.1 Distribution Election. At the time that a Non-Employee Director
makes an election to defer Fees for a particular calendar year as described in
Section 3, the Non-Employee Director shall make an irrevocable distribution
election to have the Fees deferred for such calendar year (and any interest or
Dividend Equivalents accrued thereon) distributed to him in a single lump sum
payment as soon as administratively practicable, but in no event later than
30 days, after: (i) the first day of a calendar year that is no less than
12 months and a day from the date of the distribution election, or (ii) the date
that the Non-Employee Director experiences a separation from service with the
Company. In the event that a Non-Employee Director fails to make the election
provided in the preceding sentence, such Non-Employee Director shall be deemed
to have made an election to receive the payment described in clause (ii) of the
preceding sentence. For purposes of the Plan and this Section 6.1, a
Non-Employee Director shall be determined to have experienced a separation from
service with the Company when the Non-Employee Director ceases to be a member of
the Board for any reason other than death, including resignation, removal or
failure to be re-elected, such determination to be made in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
its corresponding regulations and related guidance.
          6.2 Form and Amount of Distribution. Any distribution of Fees deferred
to a Non-Employee Director’s Cash Deferral Account for a particular calendar
year shall be paid in cash and the amount of such distribution shall be equal to
the Fees deferred for such calendar year and any interest accrued thereon up to
the distribution date elected by the Non-Employee Director in accordance with
Section 6.1. Any distribution of Fees deferred to a Non-Employee Director’s
Stock Unit Account for a particular calendar year shall be paid in cash and the
amount of such distribution shall be equal to (i) the number of units credited
to the Stock Unit Account for Fees deferred by the Non-Employee Director for
such calendar year (and any Dividend Equivalents credited with respect to such
units) as of the distribution date elected by the Non-Employee Director in
accordance with Section 6.1, multiplied by (ii) the Market Value Per Share as of
the distribution date elected by the Non-Employee Director in accordance with
Section 6.1. Any distribution of Fees deferred to a Non-Employee Director’s
Stock Account for a particular calendar year shall be paid in the form of shares
of Common Stock from the Company’s Stock Plan (except that any fraction of a
share of Common Stock shall be paid in cash) and the number of shares of Common
Stock paid shall be equal to the number of shares of Common Stock credited to
the Stock Account for Fees deferred by the Non-Employee Director for such
calendar year (and any Dividend Equivalents credited with respect to such
shares).
          6.3 Death. If a Non-Employee Director should die before full payment
of the balance in his accounts, the remaining balance shall be paid in a lump
sum to his or her

4



--------------------------------------------------------------------------------



 



designated Beneficiaries or his estate in accordance with Section 5. Such
payment shall be made within the 60-day period following the date of a
Non-Employee Director’s death.
     7. Special Deferral and Payment Elections. Notwithstanding any other
provision of the Plan to the contrary, in accordance with the special transition
relief issued pursuant to Section 409A of the Code and the procedures
established by the Board (or its authorized delegate), but no later than
December 31, 2007, Non-Employee Directors shall be offered the opportunity to
make new deferral and payment elections for Fees (and any dividends declared
with respect thereto) deferred under the Plan.
     8. Unfunded Status of the Plan. A Non-Employee Director shall not have any
interest in any amount credited to his deferral accounts until it is distributed
in accordance with the Plan. Distributions under the Plan shall be made only
from the general assets of the Company. All amounts deferred under the Plan
shall remain the sole property of the Company, subject to the claims of its
general creditors and available for its use for whatever purposes are desired.
With respect to amounts deferred, a Non-Employee Director is a general creditor
of the Company and the obligation of the Company hereunder is purely contractual
and shall not be funded or secured in any way.
     9 Administration. Subject to all applicable legal requirements, including
without limitation, compliance with securities, tax or other laws, or rules,
regulations or regulatory interpretations thereof, applicable to the Plan, the
Plan shall be administered by the Board (or Board Committee as designated by the
Board), which shall have the sole authority to construe and interpret the terms
and provisions of the Plan. The Board (or its authorized delegate) shall
maintain records and disburse payments or shall cause such records to be
maintained and payments to be disbursed. The Board’s interpretations,
determinations, regulations and calculations shall be final and binding on all
persons and parties concerned. The Board may adopt, amend and rescind such rules
and regulations as it deems necessary, desirable or appropriate in administering
the Plan, and the Board may act at a meeting, in a written action without
meeting or by having actions otherwise taken by a member of the Board pursuant
to a delegation of duties from the Board. The determination of the Board as to
any disputed questions arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
persons.
     10. Amendment and Termination. The Plan may, at any time, be amended,
modified or terminated by the Board. No amendment, modification or termination
shall, without the consent of a Non-Employee Director, adversely affect such
Non-Employee Director’s rights with respect to amounts accrued under his or her
deferral accounts.
     11. Miscellaneous Provisions.
          11.1 Nothing contained herein shall be construed as conferring upon a
Non-Employee Director the right to continue in such capacity.

5



--------------------------------------------------------------------------------



 



          11.2 The rights and obligations created hereunder shall be binding on
a Non-Employee Director’s heirs, executors and administrators and on the
successors and assigns of the Company.
          11.3 The provisions of the Plan shall be construed and applied under
the laws of the State of New York, without regard to its conflict of laws
principles.
          11.4 If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not effect any other
provisions hereof and the Plan shall be construed and enforced as if such
provisions had not been included.
          11.5 The headings and captions herein are provided for convenience
only, and shall not be construed as part of the Plan, and shall not be employed
in the construction of the Plan.
          11.6 Any benefit payable to or for the benefit of a payee who is a
minor, an incompetent person, or is otherwise incapable of receipting therefor
shall be deemed paid when paid to such person’s guardian or to the party
providing, or a reasonably appearing to provide, the care for such person, and
such payment shall fully discharge the Company, the Board and all other parties
with respect thereto.
          11.7 The rights of a Non-Employee Director to the payment of amounts
credited to his or her deferral account shall not be assigned, transferred,
pledged or encumbered or be subject in any manner to alienation or anticipation.
A Non-Employee Director may not borrow against amounts credited to the
Non-Employee Director’s account and such amounts shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, change, garnishment, execution or levy of any kind, whether
voluntary or involuntary, prior to distribution.
          11.8 The Plan is intended to comply with applicable law. Without
limiting the foregoing, the terms of the Plan are intended to, and shall be
interpreted and applied so as to, comply in all respects with the provisions of
Section 409A of the Code and its corresponding regulations and related guidance
to the extent it applies to the Plan. Notwithstanding any provision of the Plan
to the contrary, to the extent applicable, deferrals and distributions under the
Plan may only be made in a manner and upon an event permitted by Section 409A of
the Code. To the extent that any provision of the Plan would cause a conflict
with the requirements of Section 409A of the Code or would cause the
administration of the Plan to fail to satisfy the requirements of Section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law. Further, the Board shall have the authority to
amend the Plan or take such other actions as the Board determines is necessary
to comply with the requirements of Section 409A of the Code and its
corresponding regulations and related guidance.

6